Putnam Asia Pacific Equity Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 8/30/15, are incorporated by reference into this summary prospectus. Goal Putnam Asia Pacific Equity Fund seeks long-term capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 15 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees† Distribution and service (12b-1) fees Other expenses Acquired fund feesand expenses Total annual fund operating expenses Expense reimburse- ment # Total annual fund operating expenses after expense reimbursement Class A 0.88% 0.25% 2.19% 0.02% 3.34% (1.79)% 1.55% Class B 0.88% 1.00% 2.19% 0.02% 4.09% (1.79)% 2.30% Class C 0.88% 1.00% 2.19% 0.02% 4.09% (1.79)% 2.30% Class M 0.88% 0.75% 2.19% 0.02% 3.84% (1.79)% 2.05% Class R 0.88% 0.50% 2.19% 0.02% 3.59% (1.79)% 1.80% Class Y 0.88% N/A 2.19% 0.02% 3.09% (1.79)% 1.30% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. †Management fees are subject to a performance adjustment. #Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 8/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $724 $1,386 $2,070 $3,883 Class B $733 $1,381 $2,144 $4,012 Class B (no redemption) $233 $1,081 $1,944 $4,012 Class C $333 $1,081 $1,944 $4,172 Class C (no redemption) $233 $1,081 $1,944 $4,172 Class M $551 $1,323 $2,112 $4,169 Class R $183 $934 $1,707 $3,737 Class Y $132 $786 $1,464 $3,276 3 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
